Case 20-21435-SLM           Doc 55      Filed 04/13/21 Entered 04/13/21 16:42:29      Desc Main
                                       Document      Page 1 of 8



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1(b)
 KASOWITZ BENSON TORRES LLP
 1633 Broadway
 New York, New York 10019
 (212) 506-1700
 Counsel for Defendant Gerard F. Hug
 Attorney Appearing: Israel J. Atkin, Esq.
 jatkin@kasowitz.com

 -and-

 WEINER LAW GROUP LLP
 629 Parsippany Road
 Parsippany, NJ 07054
 (973) 403-1100
 Counsel for Defendant Kurt W. Streams
 Attorney Appearing: Jay R. McDaniel, Esq.
 jmcdaniel@weiner.law

 WILSON ELSER MOSKOWITZ EDELMAN AND
 DICKER LLP
 200 Campus Drive, Fourth Floor
 Florham Park, NJ 07832-0668
 (973) 624-0800
 Bankruptcy Counsel for Defendant Kurt W. Streams
 Attorney Appearing: J. Alex Kress, Esq.
 alex.kress@wilsonelser.com
                                                        Chapter 11
 In re:
                                                        Jointly Administered under
               SITO MOBILE LTD., et al.,                Case No. 20-21435 (SLM)

                                               Debtors. Hearing Date:        May 4, 2021
                                                                             at 11:00 a.m.


          APPLICATION AND MEMORANDUM OF LAW IN SUPPORT OF
          MOTION OF GERARD F. HUG AND KURT W. STREAMS FOR AN
          ORDER PURSUANT TO 11 U.S.C. §§ 105(A) AND 362(D)(2), FED. R.
          BANKR. P. 4001, AND D.N.J. LBR 4001-1, PERMITTING
          ADVANCEMENT OF DEFENSE COSTS FOR FORMER
          EXECUTIVES

          GERARD F. HUG and KURT W. STREAMS (together, “Movants” or the

“Former Executives”), hereby move this Court (the “Motion”) for the entry of an order,



250834992v.7
Case 20-21435-SLM               Doc 55       Filed 04/13/21 Entered 04/13/21 16:42:29             Desc Main
                                            Document      Page 2 of 8



pursuant to sections 105 and 362 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”),

and Rule 4001-1 of the Local Rules of the United States Bankruptcy Court for the District

of New Jersey (“D.N.J. LBR”), modifying the automatic stay, to the extent necessary, to

permit the advancement of Defense Costs under a Side-A Edge Policy No. 01-423-07-86

issued by National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”)

to the Former Executives (the “Policy”), a copy of which is attached as Exhibit “A” to this

Motion,1 in connection with the civil enforcement action captioned Securities and

Exchange Commission v. Gerard F. Hug, et al., Case No. 2:19-cv-1620, filed on August

2, 2019, and pending in the United States District Court for the District of New Jersey (the

“Enforcement Action”). In support of the Motion, Movants respectfully represent as

follows:

                                                 JURISDICTION

           1.       On October 8, 2020, SITO Mobile Ltd. (“SITO Mobile”) and two affiliated

entities, SITO Mobile Solutions, Inc. (“SITO Solutions”) and SITO Mobile R&D IP, LLC

(“SITO R&D” and, together with SITO Mobile and SITO Solutions, collectively, the

“Debtors”), each filed a voluntary petition for relief under chapter 11 of the Bankruptcy

Code [ECF #1].




1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Policy.
                                                            2
250834992v.7
Case 20-21435-SLM       Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29      Desc Main
                                 Document      Page 3 of 8



        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

                                    BACKGROUND

        3.     On August 2, 2019, the Securities and Exchange Commission commenced

the Enforcement Action against Movants, in their capacities as SITO Mobile’s former chief

executive officer and chief financial officer, respectively. The Enforcement Action is

premised on allegations of fraudulent and undisclosed expense abuse in violation of the

federal securities laws and seeks, inter alia, disgorgement, interest and the imposition of

civil penalties. The Debtor is not named as a defendant in the Enforcement Action.

        4.     National Union issued the Policy to SITO for the policy period of May 31,

2016 to May 31, 2017. The Policy is an excess follow form and difference in conditions

policy which provides coverage to certain Insured Persons, including the Former

Executives (“D&O Coverage”), in accordance with its terms and subject to a Limit of

Liability of $5,000,000 in excess of the Total Underlying Limits. No entity is covered in

any respect under the Policy. (See Policy, Ex “A”.)

        5.     Prior to the commencement of Debtor’s chapter 11 case, the Former

Executives provided National Union with notice of the Enforcement Action. (A copy of a

September 23, 2020, letter from counsel to Mr. Hug to National Union’s administrator

regarding the Enforcement Action is attached as Exhibit “B” to this Motion.)

        6.     Subject to a complete reservation of rights, National Union has agreed to

advance Defense Costs incurred by the Former Executives in defending against the
                                             3
250834992v.7
Case 20-21435-SLM       Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29        Desc Main
                                 Document      Page 4 of 8



Enforcement Action, subject to the entry of an order by this Court permitting the

advancement of Defense Costs.

                                 RELIEF REQUESTED

        7.     Movants seek the entry of an order modifying the automatic stay, to the

extent applicable and necessary, to allow the advancement of Defense Costs incurred, and

to be incurred, by them in the Enforcement Action.

        8.     Bankruptcy Code § 362(d)(1) provides that the Court may modify, condition,

or terminate the automatic stay imposed by Bankruptcy Code § 362(a) for “cause.” 11

U.S.C. § 362(d)(1). Although the Bankruptcy Code does not define “cause,” the term is

viewed by courts in the Third Circuit as a “broad and flexible concept . . . [and a]

bankruptcy court is granted wide discretion to determine whether to lift an automatic stay

for cause.” In re Mid-Atl. Handling Sys., LLC, 304 B.R. 111, 130 (Bankr. D.N.J. 2003)

(citations and quotations omitted). Further, the Court has general equitable powers, as

codified in Bankruptcy Code § 105(a, to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of [the Bankruptcy Code.].” 11 U.S.C.

§ 105(a).

        9.     In the context of advancing defense costs to directors and officers pursuant

to an insurance policy, “[i]t is not uncommon for courts to grant stay relief to allow

payment of defense costs or settlement costs to directors and officers, especially when there

is no evidence that direct coverage of the debtor will be necessary.” In re Allied Digital

Techs., Corp., 306 B.R. 505, 513 (Bankr. D. Del. 2004); see also In re Downey Financial

Corp., 428 B.R. 595, 611 (Bankr. D. Del. 2010) (lifting automatic stay to allow insured
                                             4
250834992v.7
Case 20-21435-SLM       Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29         Desc Main
                                 Document      Page 5 of 8



directors and officers to access policy proceeds even where such proceeds were property

of the estate); In re GB Holdings, Inc., 2006 Westlaw 4457350, at *1 (Bankr. D.N.J. Sept.

21, 2006) (lifting automatic stay and authorizing payment of debtor’s directors and officers

defense costs despite finding D&O policy and proceeds were property of debtor’s estate).

        10.    Here, the proceeds of the Policy’s D&O Coverage do not constitute property

of the Debtor’s estate. See, e.g., In re Allied Digital Techs., Corp., 306 B.R. at 510 (“when

insurance policies provide direct coverage to directors and officers, the proceeds of the

insurance policy are not property of the bankruptcy estate because the proceeds are payable

to the directors and officers not the estate”); see also In re: Matter of Vitek, Inc., 51 F.3d

530, 535 (5th Cir. 1995)(“when a debtor corporation owns a liability policy that exclusively

covers its directors and officers . . . the proceeds of that D&O policy are not part of the

debtor’s bankruptcy estate.”)(emphasis in original); In re Louisiana World Exposition, Inc.,

832 F.2d 1391, 1400 (5th Cir. 1987) (where the obligation of the insurance company was

only to the directors and officers, “the liability proceeds, which belong to the directors and

officers, are not part of the estate”); In re MF Glob. Holdings Ltd., 469 B.R. 177, 190

(Bankr. S.D.N.Y. 2012) (same); In re: Daisy Systems Securities Litigation, 132 B.R. 752,

755 (N.D. Cal. 1991) (when the directors’ and officers’ liability insurance policy provides

direct coverage to the directors and officers the proceeds are not property of the estate); .

Accordingly, the automatic stay does not prevent the advancement of Defense Costs to the

Former Executives in accordance with and subject to the terms and conditions of the Policy.




                                              5
250834992v.7
Case 20-21435-SLM       Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29       Desc Main
                                 Document      Page 6 of 8



        11.    Nonetheless, out of an abundance of caution, Movants respectfully request

the entry of an order modifying the automatic stay to authorize National Union’s

advancement of Defense Costs, for which sufficient cause exists.

        12.    Failure to modify the automatic stay as proposed would substantially harm

the Former Executives by frustrating their access to funding necessary to defend and

resolve the Enforcement Action, thereby depriving them of bargained-for benefits and

protections. See In re Allied Digital Techs., Corp., 306 B.R. at 514 (“Without funding, the

Individual Defendants will be prevented from conducting a meaningful defense to the

Trustee’s claims and may suffer substantial and irreparable harm. The directors and

officers bargained for this coverage.”); see also In re Laminate Kingdom, LLC, 2008

Westlaw 1766637, at *4 (Bankr. S.D. Fla. Mar. 13, 2008) (“D&O policies are obtained for

the protection of individual directors and officers . . . in essence and at its core, a D&O

policy remains a safeguard of officer and director interests and not a vehicle for corporate

protection.”) (quotation and citation omitted); In re MF Glob. Holdings Ltd., 469 B.R. at

191-92 (granting relief from stay for cause because directors and officers would suffer

harm if prevented from exercising their rights to defense payments under D & O policy).

        13.    Moreover, counsel for the Movants and the Debtor have conferred and the

Debtor has raised no objection to the entry of an order permitting the advancement of

Defense Costs to Movants.

        14.    In light of the foregoing, cause exists to grant relief from, and modify, the

stay for the limited purpose of allowing the advancement of Defense Costs to Movants as

requested herein.
                                             6
250834992v.7
Case 20-21435-SLM        Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29      Desc Main
                                  Document      Page 7 of 8



       WAIVER OF STAY PURSUANT TO BANKRUPTCY RULE 4001(A)(3)

        15.    Movants further request that the stay of the effectiveness of the Order

granting the Defense Costs Motion pursuant to Bankruptcy Rule 4001(a)(3) be waived.

First, the Debtors have been apprised of the Defense Costs Motion and have not objected.

Further, as set forth above, the Policy only provides coverage to the Former Executives

and not the Debtors or any other entity. In addition, the Enforcement Action is proceeding

and any further delay in payment of the Defense Costs could prejudice the Movants’

defense and resolution of the Enforcement Action.

                                        CONCLUSION

        WHEREFORE, Movants respectfully request that the Court enter an order,

substantially in the form submitted herewith, granting this Motion and such other and

further relief as is just and proper.

 Dated: April 13, 2021                           KASOWITZ BENSON TORRES LLP
                                                 Counsel for Defendant Gerard F. Hug


                                                 By:       /s/ Israel J. Atkin
                                                 Israel J. Atkin, Esq.


                                                 WEINER LAW GROUP LLP
                                                 Counsel for Defendant Kurt W. Streams


                                                 By:       /s/ Jay R. McDaniel
                                                         Jay R. McDaniel, Esq.
                                                 -and-




                                             7
250834992v.7
Case 20-21435-SLM   Doc 55    Filed 04/13/21 Entered 04/13/21 16:42:29     Desc Main
                             Document      Page 8 of 8



                                            WILSON ELSER MOSKOWITZ
                                            EDELMAN AND DICKER LLP
                                            Bankruptcy Counsel for Defendant Kurt W.
                                            Streams


                                            By:   /s/    J. Alex Kress
                                                  J. Alex Kress, Esq.




                                        8
250834992v.7
